Case 9:18-cr-80111-RLR Document 368 Entered on FLSD Docket 04/23/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 9:18-cr-80111-ROSENBERG


  UNITED STATES OF AMERICA,

          Plaintiff,

  v.

  CHRISTOPHER FULLER,

          Defendant.
                                              /

             ORDER DENYING MOTION FOR JUDICIAL RECOMMENDATION

          This cause comes before the Court upon Defendant Christopher Fuller’s Motion for a

  judicial recommendation to the Bureau of Prisons that, as soon as he is eligible, he be permitted

  to serve the remainder of his sentence in home confinement DE 364; see 18 U.S.C. § 3621(b)

  (listing factors for the Bureaus of Prisons to consider when making a placement determination,

  including any recommendation by the sentencing court).

          The Court is sympathetic to the unique family and personal circumstances that Fuller

  discusses in his Motion and to the difficult prison conditions that he faces, especially in light of

  the COVID-19 pandemic.              However, Fuller only recently began serving his term of

  incarceration. The Court previously recommended to the Bureau of Prisons that he be placed in

  a halfway house as soon as he is eligible. 1 See DE 367. Therefore, the Court defers to the

  Bureau of Prisons on further placement determinations for Fuller and declines to make an

  additional placement recommendation. Cf. United States v. Anderson, No. 10-20437-CR, 2012


  1
   Upon review of Fuller’s Motion and the Government’s Response, the Court became aware that it had inadvertently
  omitted the halfway house recommendation that it made at sentencing from the original Judgment. See 350. The
  Court has issued an Amended Judgment that includes its halfway house recommendation. See DE 367.
Case 9:18-cr-80111-RLR Document 368 Entered on FLSD Docket 04/23/2020 Page 2 of 2



  WL 12893422, *1 (S.D. Fla. July 31, 2012) (noting that the Bureau of Prisons is in the best

  position to make a prerelease placement determination).

          Accordingly, it is ORDERED AND ADJUDGED that Defendant Christopher Fuller’s

  Motion for a Judicial Recommendation [DE 364] is DENIED.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 23rd day of April,

  2020.

                                                     ____________________________
                                                     ROBIN L. ROSENBERG
  Copies furnished to: Counsel of Record             UNITED STATES DISTRICT JUDGE




                                                 2
